DETAILED ACTION
CLAIMS 1-20 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 10 
 is objected to because of the following informalities:  There appears to be a typographical error in the following limitation: 
wherein the processor is further configured to, based on a control signal to turn off the display device being received from the display device, stop supplying the power to the first external source device and supplying the first DC power to the display device.
Emphasis added.
In light of the specification (Esp. ¶ 89)  as it would be interpreted by a person having ordinary skill in the art at the time the claimed invention was effectively filed, Examiner suggests the following: 
wherein the processor is further configured to, based on a control signal to turn off the display device being received from the display device, stop supplying the power to the first external source device and supplying the second DC power to the display device.
Appropriate correction is required

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art (“BRI”).  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

35 U.S.C.§112(b) or 35 U.S.C.§112 (pre-AIA ), Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3
 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: The elements allowing the recited power interface “to transmit a request for operation state information of the first external source device, to the first external source device ….”. 
In the interest of compact prosecution, and in light of the specification as it would be interpreted by a person having ordinary skill in the art before the effective filing date of the claimed invention, examiner will substitute the following language: “control the communication interface to transmit a request for operation state information of the first external source device, to the first external source device ….”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claim(s) 1-2, 4-5, 8, 12-13, 15-16, and 19
 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita, US 2008/0074411 Al, (“Yamashita”).
Regarding Claim 1,
 Yamashita teaches an electronic apparatus comprising:
a communication interface (Fig. 3, element 58 “Video Processing Part”; See also elements connecting into element 58 as well as [0051]) configured to be connected to a display device; (Fig. 3, element 14 “Liquid Crystal Display Device”) 
a power interface configured to be connected to a first external source device; ([0023] “The digital broadcast receiving apparatus 11 has a function as a power control apparatus and controls turning on/off of power sources of the STB 35 and the HD DVD player 36.” Emphasis added. i.e. first device – STB – has a power source controlled by the power control apparatus) and
a processor configured to: (Fig. 3, element 61; See also element 62 and [0055]) 
control the power interface to supply power to the first external source device, ([0068] “broadcast receiving apparatus 11 performs the video display r0 of the broadcast wave in a period Tl until a command output r1 is performed, and then performs the output r1 of a command ("Power On") to activate the power source for the STB 35 ….” Emphasis added.) 
control the communication interface to transmit content provided from the first external source device, to the display device, ([0069] “Thus, the digital broadcast receiving apparatus 11 performs a selection r2 of making the STB 35 be an input source of a video signal and performs a video display r3 by using the video signal inputted from the STB 35.” Emphasis added.) and 
based on at least one of a control signal received from the display device and whether a source device providing the content is changed, stop supplying the power to the first external source device. ([0070] – [0072] “user U performs a selection operation S2 of selecting the second HDMI terminal 24 … digital broadcast receiving apparatus 11 performs an output r4 of a command ("Power On") to activate the power source for the HD DVD player 36  … 
Thus, the digital broadcast receiving apparatus 11 performs a selection r5 of making the HD DVD player 36 be the input source of the video signal … the digital broadcast receiving apparatus 11 performs an output r7 of a command ("Power Off") to make the power source be turned off and in a standby state for the STB 35 ….” Emphasis added.) 
Regarding Claim 2,
 Yamashita teaches wherein the processor is further configured to, based on a control signal to turn off the display device being received from the display device, control the power interface to stop supplying the power to the first external source device. ([0093] “The digital broadcast receiving apparatus 11 may also make a power source of the connected external apparatus be in an off-state when a power source of the digital broadcast receiving apparatus 11 is made to be in an off state.”) 
Regarding Claim 4,
 Yamashita teaches further comprising:
a first data interface configured to be connected to the first external source device, (Fig. 2, element 23 connected to elements 35 and 14; See also  Fig. 3, elements 23; See also [0026] “The digital broadcast receiving apparatus 11 is a video display apparatus displaying video by the liquid crystal display device 14 as a display device displaying video, and displays video by using a video signal inputted from the STB 35 or the HD DVD player 36.”) 
wherein the processor is further configured to:
provide the content received through the first data interface to the display device, ([0069] “Thus, the digital broadcast receiving apparatus 11 performs a selection r2 of making the STB 35 be an input source of a video signal and performs a video display r3 by using the video signal inputted from the STB 35.” Emphasis added.) and based on a control signal to change the first external source device providing the content to a second external source device being received from the display device, stop supplying the power to the first external source device. ([0070] – [0072] “user U performs a selection operation S2 of selecting the second HDMI terminal 24 … digital broadcast receiving apparatus 11 performs an output r4 of a command ("Power On") to activate the power source for the HD DVD player 36  … 
Thus, the digital broadcast receiving apparatus 11 performs a selection r5 of making the HD DVD player 36 be the input source of the video signal … the digital broadcast receiving apparatus 11 performs an output r7 of a command ("Power Off") to make the power source be turned off and in a standby state for the STB 35 ….” Emphasis added.) 

Regarding Claim 5,
 Yamashita teaches further comprising:
a second data interface configured to be connected to the second external source device; (Fig. 2, element 24 connected to elements 36 and 14; See also Fig. 3, elements 24; See also [0026] “The digital broadcast receiving apparatus 11 is a video display apparatus displaying video by the liquid crystal display device 14 as a display device displaying video, and displays video by using a video signal inputted from the STB 35 or the HD DVD player 36.”) and
 a second power interface configured to be connected to the second external source device, ([0023] “The digital broadcast receiving apparatus 11 has a function as a power control apparatus and controls turning on/off of power sources of the STB 35 and the HD DVD player 36.” Emphasis added. i.e. second device – HD DVD Player – has a power source controlled by the power control apparatus)
wherein the processor is further configured to:
based on the control signal to change the first external source device providing the content to the second external source device being received from the display device, supply power to the second external source device through the second power interface, and provide the content received through the second data interface to the display device. ([0070] – [0072] “user U performs a selection operation S2 of selecting the second HDMI terminal 24 … digital broadcast receiving apparatus 11 performs an output r4 of a command ("Power On") to activate the power source for the HD DVD player 36  … 
Thus, the digital broadcast receiving apparatus 11 performs a selection r5 of making the HD DVD player 36 be the input source of the video signal … the digital broadcast receiving apparatus 11 performs an output r7 of a command ("Power Off") to make the power source be turned off and in a standby state for the STB 35 ….” Emphasis added.) 
Regarding Claim 8,
 Yamashita teaches  further comprising:
a storage, (Fig. 3, element 64) 
wherein the processor is further configured to:
store usage pattern information including an operation state of the display device and an operation state of the first external source device in the storage by time intervals, and stop supplying the power to the first external source device based on the usage pattern information. ([0079] - [0080] “Therefore, in the operation example 2, there is set a standby time (Tofl) until the external apparatus is made to be in the power-off state by standby control. The standby time (Tofl) is set by the CPU 61 as a standby time setting unit, being set by the CPU 61 without the operation by the user U or being set in correspondence with the remote control operation by the user U. 
With regard to the standby time, in the operation example 2, it is prescribed that TlO<Toff<T20. Here, "Tl0" indicates an elapsed time from a time that the external apparatus for video display is switched to the HD DVD player 36 (elapsed time from a time that the STB 35 comes not to be used for video display). "T20" indicates an elapsed time from a time that the external apparatus for video display is switched to the STB 35 (elapsed time from a time that the HD DVD player 36 comes not to be used for video display).” Emphasis added;
See also [0055] “While the CPU 61 operates as various kinds of units (apparatus switching unit, activation control unit, standby control unit and the like) ….”
 i.e. the state of the components is monitored and compared to the threshold times – usage pattern giving the claim the  BRI – and the external device is turned off based on the information.) 
Claim(s) 12-13, 15-16, 19
 recite(s) features that are substantially the same, save for the category of invention, as the apparatus set forth in claim(s) 1-2, 4-5, and 8 Specifically:

Claim(s) 13 correspond(s) to claim(s) 2;
Claim(s) 15 correspond(s) to claim(s) 4 
Claim(s) 16 correspond(s) to claim(s) 5 and
Claim(s) 19 correspond(s) to claim(s) 8. Therefore claim(s) 12-13, 15-16, 19is/are rejected under the same reasoning set forth above over Yamashita.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 3 and 14
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita, US 2008/0074411 Al, (“Yamashita”) in view of Jobs et al, US 2006/0155914 Al, (“Jobs”).
Regarding Claim 3,
 Yamashita teaches wherein the processor is further configured to:
based on the control signal to turn off the display device being received from the display device, control the power interface to transmit a request for operation state information of the first external source device, to the first external source device, ([0089] “the digital broadcast receiving apparatus 11 performs an output rll of a status checking command ("Give Deck Status") before performing the command output r7. When the STB 35 receives the status checking command, the STB 35 performs an output r12 of a status notification command ("Status Request"). The status notification command indicates that the reserved recording is being performed.” Emphasis added.) 
the digital broadcast receiving apparatus 11 performs an output rll of a status checking command ("Give Deck Status") before performing the command output r7 … Since it is confirmed that the STB 35 is performing the reserved recording by the status notification command, the digital broadcast receiving apparatus 11 controls not to output the command ("Power Off'') to make the STB 35 ….” i.e based on whether the stb reports that it is recording or not, power on/off is controlled accordingly.) 
Yamashita does not teach based on a control signal to turn on the first external source device being received from the display device, supply the power and provide the operation state information to the first external source device.
Yamashita goes on to teach querying a device state to make decisions whether to shift into a power saving mode. ([0089] – [0091]) 
Jobs teaches based on a control signal to turn on the first external source device being received from the display device, supply the power and provide the operation state information to the first external source device. (Jobs Fig. 11, elements 1101 – 1107; See also [0123] – [0124]) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Jobs with the teaching of Tamashita as both references are directed to power saving in computer systems. Moreover, Jobs improves on Yamashita’s teaching of improving user convenience by delaying power saving mode during a device status indicating that a recording is in progress (Yamashita [0089] – [0091]) by teaching a technique which further saves device status information prior to a power saving mode so as to allow the user to resume the device state when power saving mode is exited, thus improving user convenience. (Jobs [0123] –[0124] and [0127] – [0129]). 
Claim(s) 14
 recite(s) features that are substantially the same, save for the category of invention, as the apparatus set forth in claim(s) 3. Therefore claim(s) 14 is/are rejected under the same reasoning set forth above over Yamashita in view of Jobs.

Claim(s) 6 abd 17
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita, US 2008/0074411 Al, (“Yamashita”) in view of Ozaki, US 2005/0125829 Al, (“Ozaki”).
Regarding Claim 6,
 Yamashita teaches further comprising:
a first data interface configured to be connected to the first external source device; Fig. 2, element 23 connected to elements 35 and 14; See also  Fig. 3, elements 23; See also [0026] “The digital broadcast receiving apparatus 11 is a video display apparatus displaying video by the liquid crystal display device 14 as a display device displaying video, and displays video by using a video signal inputted from the STB 35 or the HD DVD player 36.”) 
and
 a second data interface configured to be connected to a second external source device, (Fig. 2, element 24 connected to elements 36 and 14; See also Fig. 3, elements 24; See also [0026] “The digital broadcast receiving apparatus 11 is a video display apparatus displaying video by the liquid crystal display device 14 as a display device displaying video, and displays video by using a video signal inputted from the STB 35 or the HD DVD player 36.”)
wherein the processor is further configured to:
stop supplying the power to the first external source device and provide the second content to the display device. ([0070] – [0072] “user U performs a selection operation S2 of selecting the second HDMI terminal 24 … digital broadcast receiving apparatus 11 performs an output r4 of a command ("Power On") to activate the power source for the HD DVD player 36  … 
Thus, the digital broadcast receiving apparatus 11 performs a selection r5 of making the HD DVD player 36 be the input source of the video signal … the digital broadcast receiving apparatus 11 performs an output r7 of a command ("Power Off") to make the power source be turned off and in a standby state for the STB 35 ….” Emphasis added.) 

Yamashita goes on to teach detecting user input for switching as between sources and controlling power accordingly ([0070] – [0072]). 
Ozaki teaches based on second content from the second external source device being received through the second data interface while the content received through the first data interface being provided to the display device, ([0034] “priorities are set for each input terminal 9 in order to decide the preference among input signals from plural external devices 8, when the power of the plural external devices 8 is turned on. In this case, the first priority is set to the second input terminal, the second priority to the first input terminal and the third priority to the third input terminal.”) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Ozaki with the teaching of Yamashita as both references are directed to controlling power and inputs in computing systems. Moreover, Ozaki improves on Yamashita’s teaching of switching power modes based on a selected input ([0070] – [0072]) by teaching a technique which further allows for power modes to be controlled based on a predetermined input priority and an on/off pattern of the input signals ([0034] – [0041]) thus allowing for low power modes to be maintained and saving power in the system.  
Claim(s) 17
 recite(s) features that are substantially the same, save for the category of invention, as the apparatus set forth in claim(s) 6. Therefore claim(s) 17 is/are rejected under the same reasoning set forth above over Yamashita in view of Ozaki.
Claim(s) 7 and 18
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita, US 2008/0074411 Al, (“Yamashita”) in view of Dresti et al., US 2005/0162282 Al, (“Dresti”).
Regarding Claim 7,
 Yamashita does not teach further comprising:
an infrared (IR) transmitter,
wherein the processor is further configured to:

Note, however, that Yamashita teaches switching power modes based on receiving user input via remote control. (Fig. 3, element 17 and 18; See also [0025]) 
Dresti teaches further comprising:
an infrared (IR) transmitter, (Fig. 14, element 68) 
wherein the processor is further configured to: (Fig. 14, element 66) 
based on a control signal to turn off the display device being received from the display device, control the IR transmitter to transmit a turn-off command to the first external source device, and based on a control signal to turn on the display device being received from the display device, control the IR transmitter to transmit a turn-on command to the first external source device. ([0073] “power strip 900 may also internally maintain the power status of the various appliances and use this status to perform smart command transmissions … remote control IO may transmit to the power strip 900 macro command sequences in their entirety. It would then be the responsibility of the power strip 900 to determine if, in response to a received macro command sequence, whether a command within the sequence should be executed in order to place the appliance( s) in their intended state(s).” Emphasis added;
See also [0057] “activation of the "All Off" key avoids the inadvertent placing of a home appliance in an unwanted "On" state. In this regard, activation of the "All Off" key causes the transmission of an explicit "Off" command, the transmission of a power toggle command, or no action….” Emphasis added. i.e. when the system requires a device to be turned off, it may transmit an off command to the device over IR.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Dresti with the teaching of Yamashita as both (Yamashita [0064] – [0068]) by teaching a technique which further detects that the power states of connected devices are accurate so as to ensure that the correct power state is employed, thus saving power in the system. (Dresti [0049] – [0050]) 
Claim(s) 18
 recite(s) features that are substantially the same, save for the category of invention, as the apparatus set forth in claim(s) 7. Therefore claim(s) 18 is/are rejected under the same reasoning set forth above over Yamashika in view of Dresti.
Claim(s) 11
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita, US 2008/0074411 Al, (“Yamashita”)  in view of  Owen et al., US 7,069,462 B2, (“Owen”).
Regarding Claim 11,
 Yamashita teaches wherein the processor is further configured to:
provide setting information … for setting a power supply time for the first external source device, ([0079] “The standby time (Tofl) is set by the CPU 61 as a standby time setting unit, being set by the CPU 61 without the operation by the user U or being set in correspondence with the remote control operation by the user U.”) and based on the setting information of the power supply time being received from the display device, stop supplying the power to the first external source device based on the received setting information. ([0079] – [0083] “in the operation example 2, there is set a standby time (Tofl) until the external apparatus is made to be in the power-off state by standby control. The standby time (Tofl) is set by the CPU 61 as a standby time setting unit, being set by the CPU 61 without the operation by the user U or being set in correspondence with the remote control operation by the user U … ”) 
Yamashita does not teach provide setting information on a user interface screen on the display device for setting a power supply time for the first external source device
Owen teaches provide setting information on a user interface screen on the display device for setting a power supply time for the first external source device (Fig. 6. See also col. 4, ll. 11-32 “a screen view of a user interface 36 for selecting scheduling options for managed device 12 ….”) 

Claim(s) 20
 recite(s) features that are substantially the same, save for the category of invention, as the apparatus set forth in claim(s) 11. Therefore claim(s) 20 is/are rejected under the same reasoning set forth above over Yamashita in view of Owen.
Claim(s) 9-10
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita, US 2008/0074411 Al, (“Yamashita”) in view of Jiang et al., US 2015/0261231 Al, (“Jiang”).
Regarding Claim 9,
 a power supply configured to provide the power; and
Yamshita does not teach
 a relay provided between the power supply and the power interface,
wherein the processor is further configured to stop supplying the power to the first external source device by opening the relay between the power supply and the power interface.
As discussed above, Yamashita teaches that power to the components is varied on or off in response to the CPU. (Yamashita [0094]) 
a relay provided between the power supply and the power interface, (Fig. 2, element 130 situated between element 114 and element “AC INPUT”) 
wherein the processor is further configured to stop supplying the power to the first external source device by opening the relay between the power supply and the power interface. ([0031] “CPU 116 monitors the power to the master outlets 112, and if the power to the master outlets is above the standby threshold level, then the CPU 116 provides a control signal to the relay driver 120 to close the relay 130 to provide power to the controlled outlets 114. If the CPU detects that the power to the master outlets has dropped below the standby threshold level, then the CPU disables the control signal to the relay driver to open the relay 130 to remove power from the controlled outlets ….”; See also Fig. 4) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jiang with the teaching of Yamashita as both references are directed to controlling power in computing systems. Moreover, Jiang improves on Yamashita’s teaching of controlling power based on the selected source input (Yamashita ([0070] – [0072]) by teaching a technique which further monitors for power consumption on a master device and varies power off for subordinate devices when power consumption falls below a threshold (Jiang [0031]) thus saving additional power in the system.
Regarding Claim 10,
 Yamashita teaches wherein the processor is further configured to, based on a control signal to turn off the display device being received from the display device, stop supplying the power to the first external source device . ([0093] “The digital broadcast receiving apparatus 11 may also make a power source of the connected external apparatus be in an off-state when a power source of the digital broadcast receiving apparatus 11 is made to be in an off state.”) 
Yamashita does not teach wherein the power supply is further configured to output the power to the power interface based on an external power and output a first direct current (DC) power at a first voltage level and a second DC power at a second voltage level, the second voltage level being lower than the first voltage level, 
wherein the processor is further configured to, based on a control signal to turn off the display device being received from the display device,…and supplying the first DC power to the display device.
Jiang teaches wherein the power supply is further configured to output the power to the power interface based on an external power and output a first direct current (DC) power at a first voltage level and a second DC power at a second voltage level, the second voltage level being lower than the first voltage level, ([0033] “The buck converter receives the rectified voltage from the input block 130 and provides an output voltage of either 24 volts or 8 volts across capacitor 168. When the disable signal is received at the disable input 170, the optical switch is turned on bypassing resistor 158, which changes the feedback voltage of the switcher IC 148 and changes the output voltage from 24 volts to 8 volts.”) 
wherein the processor is further configured to, based on a control signal to turn off the display device being received from the display device,…and supplying the first DC power to the display device. ([0035] “power to the at least one controlled device is turned off and at act 450 an output voltage of a power supply in the power distribution unit is reduced. The method 400 allows a power distribution device to operate in a very low power mode when a master device coupled to the power distribution device is in a standby mode of operation.” See also Fig. 4) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brewer et al., US 2014/0330989 Al, for its teaching of a smart power strip that coordinates power modes as between connected devices;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549. The examiner can normally be reached M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/Brian J Corcoran/             Examiner, Art Unit 2187             

/JAWEED A ABBASZADEH/             Supervisory Patent Examiner, Art Unit 2187